DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figs. 2-5 contain empty boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1 and dependent claims 2-13 and 16, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: measuring a displacement of an edge associated with a component between a first image and a second image to obtain the displacement of the component within a device during operation of the device and including all imitations recited in independent claim 1.
As per claim 14 and dependent claim 15, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: measuring a displacement of an edge associated with a component between a first image and a second image to obtain the displacement of the component within a device during operation of the device and including all imitations recited in independent claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

    PNG
    media_image1.png
    654
    265
    media_image1.png
    Greyscale

U.S. Patent 4,803,639 (corresponding to EP 0234537 A2) 
Abstract
An X-ray inspection system for manually or automatically performing digital fluoroscopy inspections and/or computed tomography inspections by X-ray examination of manufactured parts incorporates a computer system which automatically analyzes the inspected parts for flaws. The system includes apparatus for automatically positioning the parts in an X-ray machine for obtaining fluoroscopy and tomography views of the part and for acquiring data from the inspections at production rates. The system automatically identifies the location of rejectable flaws in the parts during the fluoroscopy scanning and subsequently identifies those locations for obtaining tomography scans, if the identified flaw location is questionable. The system can automatically reject parts containing flaws identified during the fluoroscopy inspections. This system operates in a real-time environment by providing analysis of one part while a subsequent part is being subjected to X-ray examination. The data obtained during each examination is archived and stored for tracking the part in further manufacturing processes.



    PNG
    media_image2.png
    408
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    259
    298
    media_image3.png
    Greyscale

U.S. Patent 8,917,320 
Abstract
A digital optical comparator has a holder for a part under study. A light source illuminates the part and casts an image of the part onto a camera, which is provided with a lens. The image captured by the camera is displayed on a screen, and a drawing of the part is overlaid on the image of the part. Thus, defects in manufacturing can be easily and readily identified. In addition, a determination of whether the part is manufactured within tolerances can also be visually determined.


This application is in condition for allowance except for the following formal matters: 
as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496.  The examiner can normally be reached on M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884